I conclude that the appellant waived the error about which she now complains. When the trial court ordered the guardian ad litem
to update his report at the hearing on July 17, 1998, the parties were instructed to file their "comments" concerning the report within three days after its filing. Mr. McGuire, who was then acting as appellant's counsel, did not object to proceeding in this manner. Not until after appellant apparently retained new counsel and had received an unfavorable recommendation from the guardian ad litem, did she request a new hearing. While my colleagues find no affirmative waiver in this course of conduct, I cannot join in that conclusion. It seems patently unfair to the trial court and the opposing party to allow the appellant to acquiesce in proceeding by written comment, only to insist upon a different procedure after receiving an apparently unexpected result. Thus, I dissent.